DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 31 December 2020, claim(s) 1-3, 6, 7, and 9 is/are amended per Applicant’s request. Therefore, claims 1-9 are presently pending in the application, of which, claim(s) 1 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection to the specification is withdrawn in view of the amendments to the specification.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections are withdrawn in part and maintained in part in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and correspondingly its dependents) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system but then also recites the limitation that the search requester becomes aware of the field-of-interest keywords. This renders the claim indefinite because one or ordinary skill in the art would not be clear as to when infringement occurs: when a system having the claimed components is constructed or when the search requestor becomes aware of said keywords. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
Claim 3 recites the limitation "events have occurred in mass media including TV, newspapers and magazines, real-time searches, search portal sites including real-time searches, blogs and Internet cafes, and SNS”. This phrase’s use of "including" renders the claim indefinite 

Response to Arguments
Applicant’s arguments, see page 9 et seq., filed 31 December 2020, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive, with the exception of those maintained supra.  The rejections under 35 USC 112 of claims 1, 2, 5, 6, 8, and 9 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165